Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1-20 is/are pending in this office action.
Claim(s) 1, 11 and 18 is/are amended.
No claim(s) is/are new or cancelled.
Claim(s) 1-20 is/are rejected. 
Response to Arguments
Applicant’s arguments, see pp. 6-11, filed 03-15-2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USPG PUB 2012/0137256 issued to Lalancette et al.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a))(1) as being anticipated by USPG PUB 2012/0137256 issued to Lalancette et al.

Regarding claim 1, Lalancette teaches a communications system, comprising:
a computer having a memory and a processing unit adapted to run a computer readable program code (¶29 – service provider 108);
a device adapted to receive an input of a communication data, said device running a computer readable program code transmitting said communication data to said computer for processing (¶29 – user handset communicates via communication network);
wherein said device is a mobile device (¶29 – user handset is a mobile device); 
wherein said computer is adapted to receive and process said communication data (¶28-30 – service provider);
wherein said device is adapted to run a program executable code to produce at least one of a visual and audio output of a content based upon said communication data (¶31 – personal icon is retrieved from server and transmitted to user device, see ¶32); and
wherein said device is adapted to run a program executable code to produce said at least one of a visual and audio output of said content (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab; ¶35 – compare copy of handset icon to taxi icon).
wherein said is device configured to emit at least one of a visual and audio output of said content, which is perceptible to one or more of a communication recipient which is a person other than said user at a distance in a range of 10 ft. to 200 ft. (¶33 – user can compare the icon on rooftop of taxi to copy of icon on their handset to help user identify taxi and attract taxi by getting their attention and suggests being able to use the icon for the taxi to stop by showing the driver the copy of the icon displayed on the handset, see at least ¶35).

Regarding claim 11, Lalancette teaches a transportation communications system, comprising:
a computer having a memory and a processing unit adapted to run a computer readable program code (¶29 – service provider 108);
a rider device adapted to receive an input of a rider data, said rider device running a computer readable program code transmitting said rider data to said computer for processing (¶30 – handset transmits location for available taxi cabs);
wherein said computer has a geographical criterion (¶30 – service provider determines available taxis in the vicinity to deploy most suitable cars);
wherein said computer is adapted to run a program executable code of a rule based logic to determine whether a transportation provider has a geographic data which satisfies said geographical criterion identifying a matching transportation provider (¶30 – service provider determines most suitable taxi to service the rider);
wherein said rider device is adapted to run a program executable code to produce at least one of a visual and audio output of a content based upon said communication data (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab; ¶35 – compare copy of handset icon to taxi icon); and
(¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab); and 
wherein said rider device is configured to emit at least one of said visual and audio output of said content, which is perceptible to one or more of a communication recipient which is a person other than said user at a distance in a range of 10 ft. to 200 ft. (¶33 – user can compare the icon on rooftop of taxi to copy of icon on their handset to help user identify taxi and attract taxi by getting their attention and suggests being able to use the icon for the taxi to stop by showing the driver the copy of the icon displayed on the handset, see at least ¶35).

Regarding claim 18, Lalancette teaches a transportation communications system, comprising:
a computer having a memory and a processing unit adapted to run a computer readable program code (¶29 – service provider 108);
a transportation provider device adapted to receive an input of a transportation provider data, said transportation provider device running a computer readable program code transmitting said transportation provider data to said computer for processing (¶30 – service providers determine taxi based on handset information);
wherein said computer has a geographical criterion (¶30 – service provider determines most suitable taxi based on location); and
wherein said computer is adapted to run a program executable code of a rule based logic to determine whether a rider geographic data satisfies said geographical criterion identifying  (¶30 – service provider determines most suitable taxi as a response to request from user);
wherein said transportation provider device is adapted to run a program executable code to produce at least one of a visual and audio output of a content based upon said communication data (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab; ¶35 – compare copy of handset icon to taxi icon); and
wherein said transportation provider device is adapted to run a program executable code to produce said at least one of a visual and audio output of said content (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab);
wherein said transportation provider device is configured to emit at least one of said visual and audio output of said content, which is perceptible to one or more of a communication recipient which is a person other than said user at a distance in a range of 10 ft. to 200 ft. (¶33 – user can compare the icon on rooftop of taxi to copy of icon on their handset to help user identify taxi and attract taxi by getting their attention and suggests being able to use the icon for the taxi to stop by showing the driver the copy of the icon displayed on the handset, see at least ¶35).

Regarding claim 2, Lalancette teaches the communications system of claim 1, in which said computer is adapted to run a program executable code of a rule based logic to determine whether a stored data satisfies a communication criterion identifying one or more of a matching target (¶30 – user location is compared to known location of taxis).
 (¶30 –service provider is able to manage available taxis and select the most suitable taxi based on criteria).
Regarding claim 4, Lalancette teaches the communications system of claim 1, in which said communication data is a need data (¶30 - user request a taxi).
Regarding claim 5, Lalancette teaches the communications system of claim 1, in which said communication data is a message data (¶30 – user transmits from smartphone information to obtain a dispatched vehicle).
Regarding claim 6, Lalancette teaches the communications system of claim 1, in which said communication data is a user information (¶30 – user transmit location data which is user information).
Regarding claim 7, Lalancette teaches the communications system of claim 1, in which said communication criterion is a status criterion (¶30 –sending the most suitable taxi suggests that the user transmitted data includes taxis within a certain distance and time).
Regarding claim 8, Lalancette teaches the communications system of claim 1, in which said communication criterion is a geographical criterion (¶30 –user transmitted data include geographical location information).
Regarding claim 9, Lalancette teaches the communications system of claim 1, in which said communication criterion is a time criterion (¶40 – service request from user suggest there is a time frame a user expects to be picked up to travel to their destination).
 (¶40 – user operable device).
Regarding claim 12, Lalancette teaches the transportation communications system of claim 11, in which said transportation provider device is adapted to transmit a transportation provider data to said computer for processing (¶39 – icon sent to user device is the transmitted transportation data).
Regarding claim 13, Lalancette teaches the transportation communications system of claim 11, in which said computer is adapted to run a program executable code to send an electronic communication to said matching transportation provider (¶39 – taxi dispatch service determines which taxi car is appropriate to display the icon for the pickup).
Regarding claim 14, Lalancette teaches the transportation communications system of claim 11, in which said content comprises a text information (¶42-44 – human readable icons can include the alphabet and text).
Regarding claim 15, Lalancette teaches the transportation communications system of claim 11, in which said content comprises a destination information (¶38 – route, destination and travel information is displayed).
Regarding claim 16, Lalancette teaches the transportation communications system of claim 11, in which said rider device is adapted to run a program executable code which communicates to the rider that a transportation provider has sent an electronic communication (¶40 – user-operable device receives a human-readable icon from an icon database).
Regarding claim 17, Lalancette teaches the transportation communications system of claim 11, further comprising a public communications device to communicate said content  (¶41 – human readable icon on display of taxi).
Regarding claim 19, Lalancette teaches the transportation communications system of claim 18, further comprising a public display system adapted to display a transportation provider information (¶32 – taxi cab rooftop display).
Regarding claim 20, Lalancette teaches the transportation communications system of claim 18, in which the content is an offer of a ride (¶33 – when a taxi approaches user location, user can view the rooftop display to identify taxi car as being the taxi responding to the user’s request from other taxi cars in the vicinity).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D. MCCRAY whose telephone number is (571)270-7280 and the fax number is (571)270-8280.  The examiner can normally be reached on M - Th:  9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8280.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/CLARENCE D MCCRAY/
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458